Title: Thomas Jefferson to Mathew Carey, 1 March 1818
From: Jefferson, Thomas
To: Carey, Mathew


                    
                        Dear Sir
                        Monticello
Mar. 1. 18.
                    
                    I recieved in due time your favor of Jan. 23. and the work of Asserius also by mail. Hutton & Guicciardini will doubtless arrive ere long. the amount of these is stated at 17.75 D and I now inclose you 25.D. in bank bills of the US. presuming to request you to pay to mr Dobson my subscription for the 2. volumes of the American register, which he, I believe has printed. I will thank you for a copy of the ‘Addresses to mr Adams’ published I believe by Folwell about 1799. and also Chipman’s sketches of the principles of government, printed in Vermont 12mo. these are so small that they may come by mail, if in separate covers, and coming a week apart so as not to burthen too much any one mail. I salute you with great esteem & respect.
                    Th: Jefferson
                